Name: 91/237/EEC: Commission Decision of 25 April 1991 concerning further protection measures relating to a new pig disease
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  health
 Date Published: 1991-04-26

 Avis juridique important|31991D023791/237/EEC: Commission Decision of 25 April 1991 concerning further protection measures relating to a new pig disease Official Journal L 106 , 26/04/1991 P. 0067 - 0068COMMISSION DECISION of 25 April 1991 concerning further protection measures relating to a new pig disease (91/237/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/67/EEC (2), and in particular Article 10 thereof, Whereas several disease outbreaks caused apparently by an infectious but not characterized agent have occurred in pigs in certain parts of Germany Germany, and the Netherlands; Whereas the disease is being considered for the time being as a new disease which results in unusual numbers of abortions or premature farrowings in sows and deaths and weakness in young piglets which cannot otherwise be attributed to a known disease; Whereas abortion is considered as the observed production of foetuses between service and up to and including the 109th day of pregnancy, and where none of the foetuses survive more than 24 hours; Whereas premature farrowing is considered as the observed production of foetuses before the 110th day of pregnancy, but where some piglets survive for more than 24 hours; Whereas the disease has the potential for rapid spread within areas with a high density of pigs; Whereas the disease is likely to constitue a hazard to pig production; Whereas it appears necessary to take account of the evolution of the disease; whereas, in this framework, it appears necessary to apply further appropriate measures in all Member States and to take restrictive measures for areas where there have been a relatively large number of outbreaks; Whereas the authorities of the Member States have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of this Decision when pigs are sent to other Member States; Whereas, as a result of the outbreaks of the 'new' pig disease, the Commission adopted Decision 91/109/EEC of 1 March 1991 concerning certain protection measures relating to a new pig disease (3); whereas in the interest of clarity the said Decision should be repealed and a more appropriate text adopted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision an infected holding means a holding where unusual numbers of abortions or premature farrowings in sows or gilts and deaths and weakness in young piglets, not attributable to known diseases, have been observed within the last eight weeks. Article 2 Member States shall take all reasonable measures to avoid the spread of the disease referred to in Article 1 within and from infected holdings. Theses measures shall include: - destroying all the products such as placentae, foetuses and dead piglets from all abortions, premature farrowings and normal forrowings, - arranging thorough cleansing and disinfection of farrowing quarters after each abortion, early farrowing or normal farrowing, - arranging for disinfection procedures at the entrances and exits of buildings housing breeding stock, - forbidding the movement of breeding pigs (sows, gilts and boars) to non-infected holdings. Article 3 Member States shall not send to other Member States pigs originating from an infected holding. Article 4 Member States shall not send to other Member States breeding pigs originating from: - holdings where within 30 days before the date of certification, pigs have been introduced from a municipality in which an infected holding is situated, - a municipality in which an infected holding is situated. Article 5 Member States shall not send to other Member States production pigs originating from holdings where within 30 days of certification, pigs have been introduced from an infected holding. Article 6 1. Without prejudice to Article 5, Belgium, Germany and the Netherlands, as from 26 April 1991, shall not send to other Member States production pigs from high health risk municipalities. 2. For the purposes of this Decision a high health risk municipality means a municipality which contains, at any one time, two or more infected holdings. Article 7 Member States shall, during the first working day of each week, present to other Member States and the Commission a list of: - municipalities in which one or more infected holdings are situated, - high health risk municipalities. Article 8 Without prejudice to Articles 3, 4 and 5 breeding and production pigs and slaughter pigs coming from a farm containing breeding pigs sent from Belgium, Germany and the Netherlands as from 26 April 1991 to other Member States shall: (a) originate from a herd which has been submitted to a health examination by a veterinarian within the previous 48 hours of the date of certification and found to have presented no sign of disease; (b) be transported in a means of transport which has been sealed in such a way as to prevent substitution of pigs but to allow for access in accordance with the requirements of Community rules on the protection of animals during transport. The means of transport utilized must be cleaned and disinfected before and after each journey. In respect of slaughter pigs sent from Germany, however, the sealing of means of transport shall apply only to pigs coming from Nordrhein-Westfalen, Lower Saxony or any other infected municipality. Article 9 The health certificate provided for in Models III and IV of Annex F to Council Directive 64/432/EEC (4) accompanying pigs during transport to the country of destination must be annotated as follows: 'Animals in accordance with Commission Decision 91/237/EEC concerning further protection measures relating to a new pig disease.' Article 10 Decision 91/109/EEC is hereby repealed. Article 11 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 12 The Commission will follow developments in the disease situation and may amend or revoke this Decision in the light of such developments and such new epidemiological information on the said disease that may be revealed during a seminar to be held in Brussels on the 29 and 30 April 1991. Article 13 This Decision is addressed to the Member States. Done at Brussels, 25 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 46, 19. 2. 1991, p. 1. (3) OJ No L 56, 2. 3. 1991, p. 30. (4) OJ No 121, 29. 7. 1964, p. 1977/64.